Citation Nr: 1512197	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bruxism.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a sleep disorder other than obstructive sleep apnea, to include insomnia and sleep impairment.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to an initial schedular rating greater than 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial schedular rating greater than 10 percent for bilateral hearing loss.

7.  Entitlement to extraschedular ratings for service-connected PTSD and bilateral hearing loss.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2011 and October 2013 rating decisions of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).

Entitlement to a TDIU is part of the claim for initial ratings higher than 50 percent for PTSD and 10 percent for bilateral hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  As such, this issue is reflected on the title page of this decision.

The issues of entitlement to service connection for bruxism, erectile dysfunction, and sleep apnea, along with entitlement to extraschedular ratings for service-connected PTSD and bilateral hearing loss and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran does not have a diagnosed sleep disorder and his symptoms of insomnia and sleep impairment have been attributed to his service-connected PTSD.

2.  The record evidence shows that, since the award of service connection, the Veteran's PTSD has manifested in occupational and social impairment with reduced reliability and productivity.

3.  The record evidence shows that the Veteran's hearing loss is manifested by no more than Level II hearing acuity in the right ear and Level V hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder other than obstructive sleep apnea, to include insomnia and sleep impairment, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2014).

2.  The criteria for an initial rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

3.  The criteria for an initial rating greater than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Standard letters dated in July 2010, January 2011, and May 2013 satisfied the duty to notify provisions.

The PTSD and hearing loss appeals arise from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service VA treatment records have been obtained.  The Veteran was provided VA medical examinations in February 2011 and July 2013.  These examinations are sufficient evidence for deciding the claims.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met for the claims decided in this appeal.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A March 2011 VA psychiatric treatment record noted the Veteran reported insomnia; the examiner indicated that this was probably related to the increased dose of bupropion used to treat his PTSD.  

A VA psychiatric examiner in July 2013 noted that the Veteran reported that he doesn't get to sleep very well.  He wanted to stay up all night and sleep during the day.  He awakens every couple of hours to check the house, and does not get more than three or four hours of sleep, with a nap of a couple hours during the afternoon.  When asked what awakened him, he reported dreaming about things that happened during the [Vietnam] war.  The examiner listed among the symptoms of the Veteran's service connected PTSD difficulty falling or staying asleep and chronic sleep impairment.  The examiner specifically stated that "the sleep issues the Veteran reports are part of the usual symptomatology of the [PTSD] and not a separate diagnosis."

The record does not contain a diagnosis of a sleep disorder separate from the Veteran's service-connected PTSD.  Rather, the Veteran's insomnia and chronic sleep impairment have been described as a symptom of his service connected PTSD.  As chronic sleep impairment is listed among the criteria for PTSD under DC 9411, the Veteran already is compensated for these symptoms.

A disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225; see Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the absence of evidence of a diagnosed sleep disorder at any time during the appeal period, the preponderance of evidence is against service connection.  38 U.S.C.A. § 5107(b).

Higher Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD 

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411.  

The current 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Diagnoses many times will include a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  As relevant to this appeal, GAF scores ranging between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Service connection for PTSD was granted in the April 2011 rating decision on appeal.  An initial 30 percent rating was assigned from January 2010.  The Veteran disagreed with that rating.  Subsequently, a December 2012 rating decision increased the initial rating to 50 percent, also from January 2010.  The Veteran continues to disagree with that rating.

The record evidence shows that, on VA clinic intake note in January 2010, the Veteran reported that he was divorced and had two daughters, ages 27 and eight.  He was in the process of retiring from owning his own business.  The Veteran had no history of suicidal or homicidal ideations.  On examination, he was pleasant and cooperative.  His mood was anxious and affect congruent.  Thoughts were logical and goal directed.  His insight and hygiene were good.  Speech was relevant and clear; no psychosis was present.  PTSD was diagnosed.

A July 2010 mental health note assigned a GAF score of 58.

On VA examination in February 2011, the Veteran noted that he was partially home-schooling his nine year old daughter.  His sister lived with him as well.  The Veteran reported that he did not have friends, only business associates.  The Veteran would attend his daughter's basketball games at small elementary schools.  On examination, the Veteran was casually dressed and tense.  His attitude was irritable and his affect restricted.  He was anxious but fully oriented.  Thought content and process were unremarkable.  There were no delusions.  The examiner noted no obsessive/ritualistic behavior, no panic attacks, and no episodes of violence or suicidal or homicidal thoughts.  The Veteran was able to maintain minimum personal hygiene.  His memory was normal.  The examiner diagnosed PTSD.  The degree of severity of his symptoms was described as moderate and a GAF of 53 was assigned.  

In a lay statement dated in May 2011, T.P., a former business associate of the Veteran who had known him for the past 25 years described the Veteran as argumentative, intolerant of deviation from procedures, always on guard, and often hostile.

In a statement dated in February 2013, the Veteran reported that while he had previously denied panic attacks, he now realized that he did have them often.

On VA examination in July 2013, the examiner noted that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The Veteran reported that he lived with his 12 year old daughter and had contact with his 31 year old daughter who lived in another state.  He denied having any friends or social activities with any other people.  He only went to activities with his younger daughter; he would take her to buy clothes and to her sporting events, and she would sometimes have friends over.  The Veteran stated that he was retired, having previously done maintenance work for his older daughter's company when she lived closer.  He reported that his anger and anxiety ran customers off.  The Veteran reported that between taking his daughter to school and picking her up he barricaded himself in his house and watched television, used the computer, and cleaned the house.  On examination, the Veteran wore shorts, a t-shirt, and a baseball cap.  He was outgoing, verbal, tangential but able to be redirected, cooperative, and pleasant.  He was oriented in all spheres and his attention and concentration were intact.  He described his mood as "angry, anxious, depressed, that is the cycle.  I feel like a gerbil on a wheel, lot of anxiety, tense."  His memory was intact.  The Veteran reported that he did have occasional suicidal or homicidal thoughts, but that he had no plans to hurt himself or others.  The examiner diagnosed PTSD and assigned a GAF score of 60.

In a statement dated in May 2014, the Veteran's older daughter described her life with her father over the years.  She noted that he was hypervigilant, would take different routes to avoid being ambushed, carried a pistol everywhere, covered his windows, and did not sleep much at night.  He avoided stores during busy times and sat with his back to the wall in restaurants.  She reported that the Veteran referred to objects as "thing" rather than by name, and sometimes verbally confused her name with that of her sister.  She described him as erratic, moody, and easily angered.  She stated that he had no friends and no relationship with family, struggled with depression and anxiety, and neglected his personal hygiene for days at a time.  She worried that he may eventually take his own life.

Since the award of service connection, the Board finds that there is a reasonable basis for finding that the Veteran's PTSD has approximated social and occupational impairment with reduced reliability and productivity, supportive of his current 50 percent rating, which is the initial rating since the award of service connection.  See 38 C.F.R. § 4.7.  This conclusion is supported by the February 2011 VA examination report which characterized his PTSD as moderate and assigned a GAF score of 53 indicative of moderate severity.  This conclusion also is supported by the July 2013 VA examination which assigned a GAF score of 60 although the examiner noted that the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In reaching this conclusion, the Board has considered whether some of the Veteran's more serious symptoms warrant a higher 70 percent rating.  These include his report of suicidal and homicidal ideation (without any plan), as well as an inability to establish and maintain effective relationships other than those with his daughters.  The Board accepts that these symptoms are, in general, listed in the schedular rating criteria exemplary of a 70 percent rating. 

In assigning ratings for mental disorders, however, the Board is cognizant of the fact that, while the symptoms listed in the rating schedule are exemplary of those to be expected of a particular rating, it is how those symptoms impact the level of occupational and social impairment that is the ultimate inquiry.  38 C.F.R. § 4.126(a).  The Court has held that, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Here, the Veteran has not demonstrated to be impaired in speech or thought content or to have delusions or suicidal or homicidal ideation resulting in any active plan.  While he is limited socially, he still maintains good relationships with his daughters and is able to attend his youngest daughter's sporting events.  The Veteran has been retired throughout the appeals period.  His daughter reported that he had previously done handyman jobs, worked in real estate, and eventually became a licensed broker, although he had problems managing people and working during the day.  The Veteran also has received two VA examinations which considered these social and occupational impairments and found that his PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (as noted on the July 2013 examination).  The Veteran's GAF scores since service connection have ranged from 53 to 60, indicative of moderate symptomatology.  Thus, despite the presence of some symptoms listed in a higher rating, at no point since service connection has the evidence of record shown or approximated occupational and social impairment with deficiencies in most areas.  Accordingly, the Board finds that a higher 70 percent rating for the Veteran's service-connected PTSD is not appropriate.  See 38 C.F.R. § 4.130, DC 9411.

The Veteran's PTSD also has not approximated a 100 percent rating during the appeal period.  The Veteran reports none of the schedular examples of symptoms exemplifying such a rating.  While he is limited socially, he does maintain good relationships with his daughters.  He has demonstrated the ability to perform employment functions prior to his retirement, including maintenance activities and real estate transactions.  As such, he does not exhibit total occupational impairment.  Thus, the Board also finds that a 100 percent rating for the Veteran's service-connected PTSD due to total social and occupational impairment is not appropriate.  Id.

As this is an initial rating case, consideration has been given to staged ratings (different percentage ratings for different periods of time, the effective date of service connection, based on the facts found).  See Fenderson, 12 Vet. App. at 119.  As the Board finds that the Veteran's PTSD approximates a 50 percent rating for the entire period on appeal, no additional staged rating is warranted.

Bilateral Hearing Loss

The Veteran's bilateral hearing loss is evaluated according to a mechanical application of the Rating Schedule using numeric designations based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Ratings for bilateral defective hearing range from zero percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2014).

The current rating criteria include alternate methods of rating exceptional patterns of hearing loss, as defined in 38 C.F.R. § 4.86.  The first such method provides that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or above, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  The second alternate rating method provides that, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b).

In this case, the Veteran meets the criteria for a rating based on the second exceptional pattern of hearing in the left ear only.  Accordingly, his left ear hearing loss will be evaluated according to the provisions of 38 C.F.R. § 4.86(b) as well as the standard method.  38 C.F.R. §§ 4.85, 4.86(b).  The Veteran's audiological findings do not support application of the provisions of 38 C.F.R. § 4.86(a) in either ear. 

The Board now turns to the pertinent evidence of record.  As detailed below, that evidence shows that the Veteran's bilateral hearing loss has been adequately compensated by his previously assigned disability rating.  For example, on the authorized audiological evaluation in February 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
60
55
LEFT
10
10
75
70
75

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 82 percent in the left ear.  The examiner described miscommunication from hearing difficulty as effecting the Veteran's previous employment as a real estate broker.  The Veteran also had to ask people to repeat themselves frequently and found it difficult to hear when there are other people talking or when background noise was present. 

Applying the February 2011 VA examination results to Table VI in 38 C.F.R. § 4.85 yields findings of Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  Such findings equate to a 0 percent rating under Table VII.  38 C.F.R. § 4.85.  The Board's analysis does not end here as the Veteran's left ear test results qualify for consideration under the second alternate method for rating exceptional hearing loss set forth above.  38 C.F.R. § 4.86(b).  That method yields a designation of Level IV in the left ear, which corresponds to a 10 percent rating under Table VII after being elevated to the next higher Roman numeral (Level V) and applied to the Level II hearing loss observed for the right ear.  38 C.F.R. § 4.85.  

Having established that the record evidence is sufficient for rating purposes, the Board finds that, in evaluating the Veteran's claim for a higher rating, the preponderance of the evidence is against the assignment of a higher rating for service-connected bilateral hearing loss.  To the extent that the Veteran's hearing is impaired, as the Veteran has asserted, the fact that his hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, under the Rating Schedule, a higher rating can be awarded only when hearing loss has reached a specified measurable level.  That level is not met in this case.  Therefore, the preponderance of the evidence is against the claim and entitlement to an initial schedular rating greater than 10 percent for service-connected bilateral hearing loss is not warranted.


ORDER

Entitlement to service connection for a sleep disorder other than obstructive sleep apnea, to include insomnia and sleep impairment, is denied.

Entitlement to an initial schedular rating greater than 50 percent for PTSD is denied.

Entitlement to an initial schedular rating greater than 10 percent for bilateral hearing loss is denied.


REMAND

The Veteran contends that he has bruxism that began during service and/or is aggravated by his service connected PTSD.  He also contends that his obstructive sleep apnea  and erectile dysfunction are aggravated by his service connected PTSD.  

VA examinations were conducted in February 2011 and July 2013.  Unfortunately, the examiners did not address whether the Veteran's obstructive sleep apnea, bruxism, and erectile dysfunction have been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected connected PTSD.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability).  Accordingly, the Board finds that the opinions of record are inadequate.  The Court has held in this regard that, when VA undertakes to provide an examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that, on remand, the Veteran should be afforded new VA examinations to determine the nature and etiology of his bruxism, obstructive sleep apnea , and erectile dysfunction.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran has multiple service-connected disabilities, the Board finds it necessary to remand the claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim).

The AOJ must send the Veteran a notice letter for the TDIU claim and adjudicate the claim in the first instance.  Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issues of entitlement to extraschedular ratings for the Veteran's service-connected PTSD and bilateral hearing loss are inextricably intertwined with the TDIU claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the extraschedular claims must be deferred.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  As a component to the claims for increased ratings for service-connected PTSD and for service-connected bilateral hearing loss, provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU, including on an extra-schedular basis.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  

Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for bruxism, erectile dysfunction, and or obstructive sleep apnea since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file and a copy of this REMAND should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file, and his statements regarding the claimed disability, the examiner is to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, had its onset during active service or, alternatively, whether it was caused or aggravated by service-connected PTSD.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his erectile dysfunction.  The claims file and a copy of this REMAND should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file, and his statements regarding the claimed disability, the examiner is to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that erectile dysfunction, if diagnosed, had its onset during active service or, alternatively, whether it was caused or aggravated by service-connected PTSD.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bruxism.  The claims file and a copy of this REMAND should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file, and his statements regarding the claimed disability, the examiner is to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bruxism, if diagnosed, had its onset during active service or, alternatively, whether it was caused or aggravated by service-connected PTSD.  The examiner should consider the Veteran's statements regarding grinding his teeth in service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

7.  Forward the claims file and a copy of this REMAND to an appropriate clinician or vocational specialist for an opinion as to whether the combination of the Veteran's service-connected disabilities preclude him from securing or following gainful employment.  Service connection currently is in effect for PTSD, evaluated as 50 percent disabling, bilateral hearing loss, evaluated as 10 percent disabling, and for tinnitus, evaluated as 10 percent disabling.  The examiner should opine whether the Veteran's service-connected disabilities have the "combined effects" of precluding him from securing or following gainful occupation.  In offering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

8.  Review the completed examination reports and determine if they are in substantial compliance with the REMAND directives.  If not, please take corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


